 THE CHESAPEAKE&POTOMAC TELEPHONE CO. OF MD.483The Chesapeake&Potomac, Telephone Company ofMarylandandMaryland Outside Telephone PlantEngineering Association(Unaffiliated),Petitioner.Case 5-RC-7586August 3, 1971DECISION AND ORDERBY MEMBERSFANNING, JENKINS, ANDKENNEDYUpon a petition duly,filed under Section 9(c) of theNational Labor Relations Act, as amended,-a hearingwas held before Hearing Officer August A. Denhard,Jr.Following the hearing and pursuant to Section102.67 of the National Labor Relations Board Rulesand Regulations and Statements of Procedure, Series8',as, amended,- this case was transferred to theNational Labor Relations Board for decision ThePetitioner,theEmployer, and CommunicationsWorkers of America, AFL-CIO, the Intervenorherein, filed briefs.'Pursuant to the provisions of Section 3(b) of theNational Labor Relations, Act, as amended, theNational Labor Relations . Board has delegated itspowers in connection with this case to a three-memberpanel.-The- Board has reviewed the Hearing Officer'srulings made at the .hearing and finds that they arefree fromprejudicial error. They are hereby affirmed.Upon the entire record. in thiscase, -including thebriefs filed herein, the Board finds:1:The Employer,-is engaged in commerce withinthemeaning of the Act and it will effectuate thepolicies of 'the Act to assert jurisdiction herein.2.The labor organizations' involved claim torepresent certain employees of the Employer.3. - No question affecting commerce exists concern-ing the representation of certain employees of theEmployer within the meaning, of Sections 9(cXl) and2(6) and (7) of the Act.The Employer is a Maryland corporationengagedin providing intrastate and interstate telecommunica-tions.The Petitioner herein seeks to sever from anexistingunit employees describedas all outside plantengineering assistantsand building industry consult-ants employed by the Employer and excluding allsuch outside plant engineering assistantsand buildingindustry consultants who are located in the Marylandportion of the Washington Metropolitan area, allengineering assistantscircuit-lay out, and all otheremployees as well as office clerical employees, guardsand supervisors as defined in the Act, as amended.For over 20 years the employees sought to- besevered herein have, been covered by contractsbetween the Employer and the Intervenor in a, unitwhich includes all plant department-and commercialdepartment employees, over 5,000 in number._ The Petitioner contends that the employees sought-to be severed(herein called engineering assistants) areprofessional employees who-have never been accord-ed an opportunity to vote for or against inclusion inthe production and maintenance unit as provided inSection 9(b)(1) of the Act. The intervenor contendsthat the employees sought are not professionals asdefined in the Act and therefore the petition should bedismissed.-In, 1950 engineering assistants working for,the, Em-ployer petitioned to- be severed from —theproductionand maintenance unit as professional employees.2 Inthat case, 'the Board listed-,the; main duties of-,theengineering assistants-generally as follows:(1)To make a preliminary survey J ortheapproval of the -plant engineer, showing, thelocation, size,- and ,type of poles, wires, cables,circuit. layouts, switchboards, and any other,equipment required for a,proposed project; (2), tomake field surveys of existing and future facilitiesfor new projects showing, the areas.,to be covered,probable type of construction _to.be used, whetheraerial-or -underground,, location -of, rroutes, to befollowed, and the estimated `cost of_materials andlabor involved; (3) -on occasion, to obtain rights-of-way from private owners.In dismissing the petition,-the Board noted that of the,89 engineering assistants, _ 12 were college, graduates,,32 -had, done some college work, 9 completed some,kind of post-high school -training -in a night technicalschool, 21 were high school graduates, and 15 had lessthan a high school education. The ;record. failed toshow whether those, who had college work tookcourses in engineering. Nor did it show how many, ifany,weremembers of, engineering societies. Ad-vanced education was not aprerequisite for the dutiestobe performedand there was no specific-jobclassification-for this category of employees. Further,the engineering assistants were,in the,main, -selectedfrom other departments of the .plant on' the, basis oftheir ability and potentialities to do the work and theywere trained on the job. Although the Companyintroduced a course of study for these engineeringassistants consisting of 120 hours of attendance, onlysome30 percent enrolled for that course. Further, theengineering assistants were hourly paid for both theirregular and overtime work and had always beencovered under previous contracts with the rank and1The Petitioner also filed a motion to designate the Employer as"hostile."The Board finds that this motion is lacking in merit,and it ishereby denied.2Chesapeake & Potomac TelephoneCompany ofBaltimore,89 NLRB231,233.192 NLRB No. 67 484DECISIONSOF NATIONALLABOR RELATIONS BOARDfile of plant department employees. Citing the generaleducation prerequisites for professional,classification,as 'enunciated in the Act, the Board found' that theengineering assistantswere not -required to haveobtainedthis- type of education or to perform' dutiesrequiring .such aeducationPetitioner contends that the Board should now findthat-'the , engineering' assistants are professional em-ployees justas it, found that engineering associatesand right-of-way agents were professionals inNewEngland ° Telephone ' and Telegraph Company,179,NLRB N&-93.-In finding, that the - engineerinassociatesand right-of-way agents could constitute 'an-appropriate unit for the purposes of collectivebargaining the -Board noted that the record M' thatcase showed that the employer` required new employ-ees ` to- have atleast-,2 years of , formal 'collegeeducation; that the employer provided classroom andon-the-job training forboth, xengineering;associatesand right-of-way agents;-that 82 percent of the 388erigineeriing''associatesand-right-of-way agents werecollege graduates or had -education 'beyond highschool. Further theywere required to know aspects ofmathematics,, fundamentals of ^ electricity" and `elec-tronics, strength of materials, structures, geology; siteplanning,design and construction of foundations,architecture, surveying;- highway engineering,me-chanicaldrawing, English composition, public speak-ing, engineering economy, principles of accounting,contract preparation, and real estate fundamentals.The record herein warrants ' -a " finding 'that theengineering^assistantsshould,- not be classified asprofessional employees. Although many changes havetaken placein-outside plant engineering since 1950,such as the use ofgreater nuinb'ers, and more varied,types,'of cables and` other`materialsand the introduc-tion, of `computers in manyareas of the engineeringassistants'work, the recordfailsto'show that thesechanges ha'^e altered the basic type of work of theengineering -assistant.Rather, the - introduction of -computers and the advanced technology evident inothermaterials : used by the engineering'assistantshave aided _ in relieving them of" much of the manualwork and mental computation whichwas anecessarypart of-their work in, 1950.The engineering assistants are ,: paid on -an-,hourlybasis for regular time "and- overtime,, and, are-thehighest, paid employees in the unit 'of which they arenow a part. They are selected' .from' within theCompany, mostly from the skilled crafts, on the basisof scoresthey receive in tests-given by the Employer'which reveal basic ability and potentiality, and on thebasis of personal interviews with supervisors.There are no educational requirements an employeemust meet to be an engineering assistant, and thework is learned by on-the-job experience. Of the 159engineering assistants, only 5 are college graduates,,6have 2 years, of college, 12. have less than 2 years ofcollege, 130 are high school 'graduates, and 6 did'notgraduate from high school. The;. record fails to- showthat the engineering,-assistants are,-required to knowthe sciences or skills- which the Board,, found. wore,required of the engineering, associates inNew England_Telephone, " supra.Also, there is no evidence that anyengineering assistants - belong _to, ^any_ engineeringsocieties.The record -does.-revealLrthat in 1965 ,and1967, the Employer conducted 3-week courses forengineering assistants, with attendance on a voluntarybasis. A,total of only 72,attended the two,courses.Engineering assistants must use some judgment anddiscretion in their work, but they are required at alltimes to do each job in accordance with the methodslaidout in the extensive, ' printedi r Bell,-,, SystemsPractices,, or to have any, deviation from thesepractices approved by a supervisor. Also, they are notallowed to authorize the expenditure of any moneyswithout supervisory approval.Based. on the foregoing ! ; facts, we find that theengineering assistants do not possess, the degree ofeducation or scientific knowledge which is`character-,,,istic of a professional employee, nor does the "workrequire such education or :knowledge; The prerequi-sites necessary' for a finding that theyare profession-als within the meaning of the Act have- notbeen met.We shall therefore,dismiss,the--,petition.-ORDER-'It is'herebyordered that the -petitioninCase5-RC-7586 be, and itherebyis,-dismissed.